Citation Nr: 0705951	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-16 673	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an anxiety 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for pes planus.

5.  Entitlement to service connection for residuals of a jaw 
injury.  

6.  Entitlement to service connection for migraine headaches, 
claimed as secondary to a jaw injury. 

7.  Entitlement to service connection for sleep apnea. 

8.  Entitlement to an initial disability rating in excess of 
10 percent for gastroesophageal reflux disease (GERD). 

REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from May 1970 to May 1974.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, that in pertinent part granted service connection 
for GERD and assigned a 10 percent rating, but denied service 
connection for PTSD, anxiety disorder, a right knee disorder, 
pes planus, residuals of a jaw injury, migraine headaches 
claimed secondary to a jaw injury, and sleep apnea. 

The October 2004 RO decision also denied service connection 
for degenerative joint disease of the lumbar spine, a skin 
disorder, and a vision disorder; however, the veteran has not 
appealed those issues.  

In August 2005, the Board remanded the case for a hearing.  
The veteran testified before the undersigned Veterans Law 
Judge in February 2006 at the RO in St. Louis, Missouri; a 
copy of the hearing transcript is in the record.  

No statement of the case (SOC) has been issued addressing 
entitlement to a higher initial rating for GERD and it is not 
clear that the veteran has withdrawn his notice of 
disagreement (NOD) with respect to this issue.  Thus, a 
remand is necessary and the issue has been added to the title 
page of this decision to reflect the Board's jurisdiction.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Entitlement to a higher initial rating for GERD is addressed 
in the REMAND below.  The issue is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  There is no competent diagnosis of PTSD.

2.  There is no competent diagnosis of an anxiety disorder.

3.  There is no competent diagnosis of a right knee disorder.  

4.  First degree pes planus was noted upon entry into active 
military service and did not increase in severity during 
active military service.  

5.  Competent medical evidence dissociates myofacial pain 
from a blow to the jaw during active service.  

6.  There is no competent diagnosis of migraine headaches or 
related disorder.

7.  There is no competent evidence tending to link active 
service with sleep apnea. 




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

2.  An anxiety disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).

3.  A right knee disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

4.  The veteran's preexisting pes planus was not aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.304, 3.306(b) (2006).

5.  Residuals of a jaw injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).

7.  Migraine or other chronic headaches were not incurred in 
or aggravated by active military service, nor were they 
caused or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).

8.  Sleep apnea was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided a notice 
letter in July 2004 that informed the veteran of what 
evidence is needed to substantiate the claims, what evidence 
he was responsible for obtaining, and what evidence VA would 
obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for.  Where 
missing private medical records could support some claims, 
the Board has assumed those facts as true.  Obtaining those 
records could not change the outcome of this case.  Thus, the 
duty to assist has been fulfilled.  38 U.S.C.A. § 5103A (b)-
(d); see also 38 C.F.R. § 3.159(c).  

VA sent its first notice letter to the veteran prior to the 
initial adverse decision, as recommended by the United States 
Court of Appeals for Veterans Claims (Court) in Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  In Short Bear v. 
Nicholson, 19 Vet. App. 341, (2005), the Court determined 
that only VA's failure to point out what evidence is needed 
to substantiate the claim would be unfairly prejudicial to 
the veteran.  Because VA has pointed out what evidence is 
needed, no unfair prejudice has resulted.  

In Dingess v. Nicholson, 19 Vet. App. 473, the Court held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the present appeal, 
because service connection is being denied, no disability 
rating or effective date will be assigned and there is no 
possibility of unfair prejudice to the veteran.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Each disabling condition shown by service medical records 
(SMRs), or for which the veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.304(b); Cartright v. Derwinski, 2 
Vet. App. 24 (1991) (lay evidence alone may be sufficient to 
place the evidence in equipoise and thus, under 38 U.S.C. § 
5107, establish entitlement to benefits).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and certain chronic diseases, such as a psychosis, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

PTSD

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2006); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran contends that he has PTSD due to stressful events 
during active service, such as seeing a fatal crash while an 
aircraft attempted a carrier landing.  Upon VA initial PTSD 
compensation examination in September 2004, a clinical 
psychologist determined that the veteran did not meet 
diagnostic criteria for PTSD.  The psychologist offered an 
Axis I diagnosis of dysthymic disorder, but dissociated it 
from active service stressors.  

There is no competent evidence of a diagnosis of PTSD in this 
case.  When the determinative issue involves a question of 
medical diagnosis or causation, as here, only individuals 
possessing specialized training and knowledge are competent 
to render an opinion.  38 C.F.R. § 3.159; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The veteran does 
not possess any specialized training and it is not contended 
otherwise.  Thus, any claim he may have made regarding his 
current diagnosis cannot be afforded any weight.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim of service connection for PTSD.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Entitlement 
to service connection for PTSD is therefore denied.  

Anxiety Disorder

The veteran also asserts that he has an anxiety disorder 
other than PTSD due to stressful events during active 
service, such as having been assaulted.  

Upon VA initial PTSD compensation examination in September 
2004, a clinical psychologist discussed depression and PTSD, 
but did not find any anxiety disorder.  The psychologist 
offered an Axis I diagnosis of dysthymic disorder, but 
dissociated it from events during active service.  Although 
the veteran does suffer from a mood disorder (dysthymic 
disorder), there is no competent medical evidence that tends 
to link this disorder to active service or to a service-
connected disability.  Nor may the veteran's opinion be 
afforded any weight.  38 C.F.R. § 3.159; Espiritu, supra.  
Thus, any claim he may have made regarding the etiology or 
diagnosis of a mental disorder cannot be used.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim of service connection for an anxiety 
disorder.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Entitlement to service connection for an 
anxiety disorder is therefore denied.  

Right Knee 

The veteran asserts that he has a painful right knee that 
limits flexion and that this disorder was caused by an injury 
during active service.  His SMRs document a complaint of a 
knot on the right knee.  There is no separation examination 
report of record nor is there a report of medical history to 
accompany the separation examination report.  He testified 
that he was treated privately for a right knee disorder about 
one year after discharge for active service; however, these 
records are not available.  

Upon VA initial compensation examination of the knee in 
February 2005, a physician found no current right knee 
disorder other than complaints of pain.  The physician found 
the right knee pain complaint to be very subjective and not 
borne out by the veteran's physical behavior.  For instance, 
the veteran was observed to painlessly flex the right knee to 
90 degrees while seated, but during range of motion testing 
he complained of intense pain and resisted flexion beyond 80 
degrees.  X-rays were normal.  The physician found no current 
right knee disorder and offered no diagnosis.  In February 
2005, a VA neurologist also examined the right knee and found 
no discernable disorder.  

The veteran does not possess specialized training and 
knowledge of a medical nature.  Any claim he may have made 
regarding the etiology or diagnosis of a right knee disorder 
cannot be afforded any weight.  38 C.F.R. § 3.159; Espiritu, 
supra.  

The Board concludes that no current right knee disorder 
exists.  Although the veteran has asserted that he has had 
knee problems ever since active service, his lay evidence of 
continuous symptoms are far outweighed by the medical 
evidence, which shows no current knee disorder.  Thus, lay 
evidence of continuity of symptomatology does not place the 
issue in relative equipoise.  Cartwright, supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim of service connection for a right knee 
disorder.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Entitlement to service connection for a 
right knee disorder is therefore denied.  



Pes Planus

The veteran asserts that pes planus was aggravated by active 
service.  His SMRs document that he entered active service 
with first degree pes planus.  His SMRs are silent for any 
further foot complaint.  There is no separation examination 
report of record.  He testified that his military boots 
supported his feet well during active service.  

In general, a preexisting injury or disease will be 
considered to have been aggravated by military service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2006).  

For any wartime service, and for peacetime service after 
December 31, 1946, clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b) 
(2003).  Aggravation [of a preexisting injury or disease] may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b) (2006).  The underlying disorder, as opposed to the 
symptoms, must be shown to have worsened in order to find 
aggravation.  See Davis v. West, 276 F.3d 1341 (2002); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board concludes that no increase in the severity of pes 
planus was shown during active service, as the SMRs are 
silent for such symptoms.  The veteran testified that his 
military boots supported his feet well during active 
service.  Thus, the lay evidence does not place the issue in 
relative equipoise.  Cartwright, supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim of service connection for pes planus.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 
supra.  Entitlement to service connection for pes planus is 
therefore denied.  

Jaw Injury

The SMRs clearly reflect that in March 1973 the left jaw was 
struck by a fist causing partial immobility; however, neither 
X-rays nor examination showed any residual.  During an August 
2004 VA compensation examination, the veteran reported 
intense right-sided jaw pain when chewing.  The examiner 
found normal jaw range of motion, that is, 44 millimeters 
interincisal opening and 10 millimeters lateral excursion.  
Several other dental conditions were noted, however.  The 
impressions were right mild masticatory myofacial pain 
dysfunction; mucosal trauma secondary to a supra-erupted 
molar, and a carious #1 tooth.  The dentist opined that the 
current myofacial pain was unrelated to the in-service blow 
to the jaw.  

During a February 2005 VA neurological examination, the 
veteran reported that although his SMRs reflect that he was 
struck on the left jaw, it was his right jaw that was 
actually struck during active service.  

Although the veteran has testified that he believes that jaw 
pains led to anxiety, he has not alleged that he has had 
continuous jaw pains dating back to active service.  Thus, he 
has not supplied evidence of continuity of jaw-related 
symptoms dating back to active service.  Moreover, the only 
medical evidence addressing the etiology of the current jaw 
disorder is negative. 

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim of service connection for residuals of a 
jaw injury.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Entitlement to service connection for 
residuals of a jaw injury is therefore denied.  

Headaches

The veteran claims migraine-type headaches due to active 
service or due to a jaw injury.  His SMRs note occasional 
headache complaints.  The only medical evidence that 
addresses the etiology of headaches is a February 2005 VA 
neurology compensation and pension examination report.  In 
the report, a VA neurologist noted that the veteran reported 
about 8 headaches per week that incapacitated him for five to 
six hours per day.  In this regard, the veteran reported that 
these had not caused him to miss work.  The neurologist 
offered no diagnosis relative to the headaches because the 
complaints were too subjective and not borne out by other 
evidence of record.  The neurologist concluded that the 
veteran had a character disorder, rather than any disease of 
the nervous system. 

In February 2006, the veteran testified before the 
undersigned Veterans Law Judge that he had no headaches prior 
to the jaw injury.  

The Board concludes that the claim lacks a current diagnosis 
related to the claimed headaches.  Thus, the second element 
of service connection for headaches is missing.  Shedden, 
supra.  After considering all the evidence of record, 
including the testimony, the Board finds that the 
preponderance of it is against the claim of service 
connection for headaches, either directly or secondarily.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 
supra.  Entitlement to service connection for headaches is 
therefore denied.  

Sleep Apnea

A February 2005 VA neurology examination report addresses the 
veteran's complaint of sleep apnea, but concludes that his 
reported history of sleep apnea was distorted and unreliable.  
The final diagnosis was "no disease identified."  The 
veteran testified before the undersigned Veterans Law Judge 
that a private sleep study indicated that he had a sleeping 
disorder but that the medical personnel did not link the 
disorder to active service.  

In this case, the claim lacks medical evidence of a link 
between active service and sleep apnea.  While the veteran 
maintains that sleep apnea was shown in a recent private 
sleep study, he also maintains that the disorder was not 
found to be related to active service.  Thus, assuming 
arguendo that the veteran has sleep apnea, there is still no 
competent evidence relating it to active service.  

The VA examining neurologist found the veteran to be an 
unreliable historian in February 2005.  Therefore, his lay 
evidence of continuity of symptoms since active service does 
not place the evidence in relative equipoise.  38 C.F.R. 
§ 3.304; Cartwright, supra. 

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim of service connection for sleep apnea.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 
supra.  Service connection for sleep apnea is therefore 
denied.  


ORDER

Service connection for PTSD is denied.

Service connection for anxiety disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for pes planus is denied.

Service connection for residuals of a jaw injury is denied.  

Service connection for migraine headaches, claimed secondary 
to a jaw injury, is denied.

Service connection for sleep apnea is denied. 

REMAND

In October 2004, the veteran submitted an NOD addressing the 
10 percent initial rating assigned for GERD.  The SOC issued 
in May 2005 does not address this issue.  The Court has held 
that an unprocessed NOD should be remanded, rather than 
referred, to the RO.  See Manlincon, supra; VAOPGCPREC 16-92.  
However, this issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  Smallwood v. Brown, 10 Vet. App. 
93, 97 (1997).

Accordingly, this issue is remanded for the following action:

The RO should issue an SOC with respect 
to the denial of an initial rating higher 
than 10 percent for GERD.  The veteran 
should be informed that, under 38 C.F.R. 
§ 20.302 (2006), he has 60 days from the 
date of mailing of the SOC to file a 
substantive appeal or a request for an 
extension of time to do so.

Thereafter, if a substantive appeal for a higher rating for 
GERD has been filed, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


